PER CURIAM.
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order affirming the Administrative Law Judge’s order denying partial relief under § 8(f) of The Longshore and Harbor Workers’ Compensation Act, 33 U.S.C.A. §§ 901-950 (West 1986 & Supp.2000). Our review of the record discloses that the Board’s decision is without reversible error. Accordingly, we deny the petition for review. We deny as moot the Employer’s motion to hold the case in abeyance pending resolution of Newport News Shipbuilding & Dry Dock Co. v. Winn, 326 F.3d 427 (4th Cir.2003); Newport News Shipbuilding & Dry Dock Co. v. Ward, 326 F.3d 434 (4th Cir.2003); Newport News Shipbuilding & Dry Dock Co. v. Cherry, 326 F.3d 449 (4th Cir.2003); and Newport News Shipbuilding & Dry Dock Co. v. Pounders, 326 F.3d 455 (4th Cir.2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.